DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive. On page 4 of the Applicant’s Arguments, the Applicant states that claims 10 and 12 do not encompass a natural product because “API is not itself solely the naturally-occurring pancreatic enzyme.” As outlined by the prior examiner, the claims are drawn to three ingredients, and a product-by-process method of generating a three enzyme composition. Examiner Visone also clearly stated that all three of the claimed enzymes are necessarily found together in the pancreas. When considering the composition, as a whole, the Applicant has not made a convincing case that the three enzymes, when placed in a composition together, or when generated from the claimed method, result in a composition that is more than just the sum of its parts. In the instant scenario, all of lipase, protease, and amylase behave exactly as they would alone, wherein they hydrolyze their respective substrates, and do not appear to provide for any degree of synergism that would provide for a reasonable argument that the claimed three-ingredient composition is not a product of nature.
On page 2 of the Applicant’s Arguments, the Applicant argues that the composition of Herzog does not teach reduced viral activity. Based upon Examiner Visone’s arguments, it is clear that all of the compositional limitations found in the claim are met by Herzog; the only element that does not appear to be met is Herzog explicitly reduced viral activity. Although not stated in the rejection, since all of the compositional elements of the claimed composition were met by Herzog, including both one or more pancreatin enzymes and peracetic acid, it would be reasonable to assert that Herzog inherently anticipates the claimed composition, wherein Herzog does not need to recognize the claimed novelty, because it should be inherently present in the composition. See MPEP 2112(I) and 2112(II). If the Applicant disputes this inherent behavior, it is the Applicant’s burden to show that this feature was not inherently present in the composition of Herzog. See MPEP 2112(V). Pending evidence to show that this feature was not present in Herzog, these rejections are maintained.
On page 6 of the Applicant’s Arguments, the Applicant points to the fact that Pruss indicates that peracetic acid will destroy microbial enzymes as evidence that the ordinary artisan would not be motivated to combine. First, with respect to the rejected claim, there is no requirement for enzyme activity, only the presence of “one or more pancreatic enzymes and peracetic acid.” Second, if the Applicant is claiming that the acid destroys enzymatic efficacy, it would appear that the Applicant is admitting that the limitation of claim 2 might not be enabled, based upon the prior art. Third, Pruss explicitly states microbial enzymes, not mammalian enzymes, and as such, the only evidence suggests that it would destroy only the microbial enzymes and not the enzymes found in a mammalian pancreas.
On pages 7 and 8 of the Applicant’s Arguments, the Applicant notes that BPL of the prior art Tijssen is unsafe, and would not be used in a pharmaceutical composition. While this is certainly convincing, the reference also teaches 3-hydroxypropionic acid as 
On page 9 of the Applicant’s Argument, the Applicant indicates that Eterpi is only concerned with viral decontamination, and does not consider how peracetic acid could affect enzymes. When looking at the manner of the rejection, it would appear that Eterpi provides evidence that peracetic acid would be expected to eliminate viral contamination/infectivity. Eterpi provides a basic signpost for the ordinary artisan to understand that peracetic acid can be used to control viral contamination, and this behavior would likely be optimizable, within the knowledge and skills of the ordinary artisan.
On page 9 of the Applicant’s Arguments, the Applicant contends that the prior art used to reject claims 10-12 does not state a reduced viral activity. However, the Applicant has provided no evidence to support any assertion that the cited combination would result in ineffective enzymes.
Applicant has added new claims 13-15, which will be discussed below. Since Examiner Visone is no longer reviewing this case, all of the prior maintained rejections have been reproduced below. The rejection of claims 13-15 will follow the reproduced rejections. No claim is allowed.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

10. A pancreatin active pharmaceutical ingredient (API) derived from a pancreas gland and having a reduced viral infectivity and a reduced bacterial count, the pancreatin API comprising
at least 2.0 USP units lipase;
at least 25 USP unit protease; and
at least 25 USP unit amylase,
wherein the pancreas gland has been pre-treated with PAA, and wherein the pancreatin API has a viral infectivity of PPV, EMC and J\illvfV of at least l logrn below that of a pancreatin API control sample not treated with PAA.
As such, the instant claims are drawn to a composition of matter, which is a statutory category of
invention (Step 1: YES).
Instant claims 10 and 12 were interpreted herein as product-by-process claims. It is well established "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in 
Here, instant claims are drawn to a "pancreatin active pharmaceutical ingredient (API) derived from a pancreas gland and having a reduced viral infectivity and a reduced bacterial count," and not a method of producing the APL As such, the instant claims were broadly interpreted herein to encompass any pancreatin API comprising: at least 2.0 USP units lipase; at least 25 USP unit protease; at least 25 USP unit amylase; and having a viral infectivity of PPV, EMC and MMV of at least l log10 below that of a pancreatin API control sample not treated with PAA.
The instant specification discloses "[p]ancreatin is a mixture of digestive enzymes, mainly amylase, protease and lipase, extracted from porcine pancreas." (CJ{ 0003). As such, the instant claims are effectively drawn to a composition of naturally occurring pancreatic enzymes, i.e .. , amylase, protease and/or lipase, that has less contamination relative to a control composition.
As discussed above, the instant claims are drawn to a composition, and not a method of making the composition. As such, the broadest reasonable interpretation of instant claims 10 and 12 encompasses a high purity composition of naturally occurring enzymes; i.e., a composition without viral/bacterial contamination. In this regard, high purity enzymes would not possess any markedly different characteristics, which respect to structure and/or unction, from their naturally occurring counterparts.
Stated another way, the instant claims are drawn to naturally occurring enzymes that have been purified/isolated away from contaminants such as viruses and bacteria. 
The instant claims are drawn solely to a judicial expectation, and not a method of using the judicial expectation. As such, the judicial exception is not integrated into a practical application (STEP 2A, Prong Two: NO). Since the instant claims are drawn solely to a judicial exception, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken together, the claimed composition does not constitute patent eligible subject matter.
Note: New claim 15 is also rejected under 35 USC 101, because the limitation essentially states that the peracetic acid does not affect the behavior of the enzyme, and the enzyme would behave as it does in nature.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 7-9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herzog et al (Pharmazic, 44(3):204-206 (1989), IDS-NPL, translation cited herein, see PTO 892).
Herzog teaches a preparation comprising animal derived pancreatin enzymes (e.g., lipase and amylase) and peracetic acid (PAA). (Page 2, Introduction; Table 5). Instant claim 9 recites "wherein the preparation comprises a pancreatin active pharmaceutical ingredient (API)." In this regard, Herzog teaches decontamination of 
It is noted instant claim 1 requires "a pancreatin preparation having reduced viral infectivity." It is noted instant claims only requires: 1) one or more pancreatin enzymes; and 2) PAA. As discussed above, Herzog also teaches a decontaminated pancreatin preparation comprising pancreatin enzymes and PAA. As such, absent evidence to the contrary, the preparation taught by Herzog would also have reduced viral infectivity. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. See MPEP § 2112.01. It is further noted the recitation of reduced viral infectivity would encompass virtually any de minis reduction, such as 0.00000001 %.
With respect to claim 13, there is no evidence to suggest that the PAA of Herzog negatively affects the enzymes, and as such, this limitation must have been met.
With respect to claim 14, the instant limitation provides for a method of making step, wherein the Applicant has invoked a product-by-process analysis. See MPEP 2113. Based upon the independent claim, the composition comprises one or more pancreatin enzymes and PAA; the limitation of claim 14 indicates that these enzymes were extracted from pancreatic tissue by treating it with PAA. Based upon the instant specification, and the Arguments provided in response to the previous Office Action, the enzymes are not affected by the PAA treatment, and as such, a method of extracting enzymes with PAA would result in the purified enzyme. Therefore, by using the product-by-process analysis, it does not appear that this limitation materially affects the structure of the claimed composition.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Herzog as applied to claims I and 7-9 above, and further in view of Pruss et al ((Biologicals, 27:195-201 (1999), prior art of record, parent case).
As discussed above, claims I and 7-9 were anticipated by Herzog. The reference
further teaches pancreatin "in the context of its extraction from pancreases of animals for slaughter, especially those of the pig, and the subsequent preparation, the 
However, Pruss teaches that PAA can be effectively utilized to sterilize organs and, more particularly, inactivate most viruses. (Abstract). Pruss further teaches PAA sterilization yields "a virus-safe medicinal product." (Abstract). More particularly, Pruss teaches:
Peracetic acid (PAA) is considered an effective disinfectant that is able to inactivate rapidly a wide range of bacteria, fungi, and viruses. In addition, treatment with PAA does not destroy the morphology and structure of bones. The sterilization efficacy of PAA seems to be linked to its mechanism of rapid penetration into the micro-organisms and release of oxygen and free radicals which seem to be important for oxidation and destruction of microbial enzymes. Furthermore, Sprossig and Miiicke showed that the mixture of PAA and alcohol has an enhancing effect on the activity against microorganisms. (Pages 195-196).

As such, one of ordinary skill in the art would have been free to: 1) extract pancreatin and PAA to decontaminate; or 2) decontaminate a porcine pancreas gland, which would contain the pancreatin enzymes, by contacting the gland with PAA with a reasonable expectation of success. Indeed, instant claim 2 encompasses a pig pancreas submerged in PAA. Both 1) and 2), above, would reasonably yield a pancreatin preparation having reduced viral infectivity comprising one or more pancreatin enzymes and PAA.
Accordingly, the claimed invention was primafacie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.

s 1, 3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tijssen et al (US 2014/0017223, prior art of record) in view of Herzog.
Tijssen teaches a pharmaceutical composition comprising pancreatic enzyme preparations (PEPs) treated with ~-propiolactone (BPL) with viral infectivity reduced below significant levels and having high enzymatic activity. (Abstract). Tijssen further teaches the PEPs have "a viral infectivity of at least 1 log10 below that of a similar preparation not treated with BPL, where the viral infectivity is that of non-enveloped viruses, enveloped viruses, PPV, EMCV, or a combination thereof." (paragraph [0008]). Tijssen teaches the pancreatic enzymes are derived from an animal source, and include lipases, proteases, and/or amylases. (paragraph [0011]).
Instant claim 9 requires "a pancreatin active pharmaceutical ingredient (API)." Tijssen teaches "a pharmaceutical compositions comprising pancreatic enzyme preparations (PEPs) with viral infectivity reduced below significant levels and having high enzymatic activity." Tijssen further teaches administering the pharmaceutical compositions to treat pancreatic insufficiency (Abstract; paragraphs [0003], [0009] and [0036]). As such, the pharmaceutical composition taught by Tijssen was understood to compromise an API; i.e., at a minimum, the PEPs taught by Tijssen were understood herein to be encompassed by the recitation of "APL" Tijssen teaches the pancreatic enzymes are "derived from animal source (hog, sheep and bovine)" and a "preferred mixture of pancreatic enzymes is pancrelipase of porcine origin." (paragraph [0011]).
The reference does not explicitly teach the composition comprises peracetic acid (PAA). However, it would have been obvious at the time of filing to add PAA to the composition taught by Tijssen because Herzog teaches a composition comprising 
One of ordinary skill in the art would have been motivated to add PAA to the composition taught by Tijssen in order to further decontaminate the composition for subsequent therapeutic use with a reasonable expectation of success. Indeed, "[i]t is primafacie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
Accordingly, the claimed invention was primafacie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.

Claims 4, 9-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tijssen and Herzog as applied to claims 1, 3, and 5-9 above, and further in view of Eterpi et al (App. Biosafety, 15(4):165-171 (2010), prior art ofrecord, parent case).
Instant claims 10-12 were interpreted herein as product-by-process claims. It is well established "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985).
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). See also MPEP §§ 2113(1)-(111).
Here, instant claims are drawn to a "pancreatin active pharmaceutical ingredient (API) derived from a pancreas gland and having a reduced viral infectivity and a reduced bacterial count," and not a method of producing the APL As such, the instant claims were broadly interpreted herein encompass any pancreatin API comprising: at least 2.0 USP units lipase; at least 25 USP unit protease; at least 25 USP unit amylase; and having a viral infectivity of PPV, EMC and MMV of at least 1 log10 below that of a pancreatin API control sample not treated with PAA.
As discussed above, claims 1, 3, and 5-9 were rendered obvious by the teachings of Tijssen and Herzog. As further discussed above, Herzog teaches PAA can be utilized to decontaminate pancreatin by reducing, e.g., the microbial count. (Table 2). Tijssen further teaches various pancreatic enzyme mixtures, including:
In another embodiment, the PEP comprises from about 2,000 to about 75,000 USP units of lipase, from about 8,000 to about 250,000 U proteases, 

As such, Tijssen teaches at least 2.0 USP units lipase; at least 25 USP unit protease; and at least 25 USP unit amylase as required by instant claim 11. Tijssen also teaches the composition can be formulated as a powder. (paragraph [0031] and [0036]). Tijssen teaches the pancreatic enzymes are "derived from animal source (hog, sheep and bovine)" and a "preferred mixture of pancreatic enzymes is pancrelipase of porcine origin." (paragraph [0011]). As such, Tijssen reasonably teaches an API "derived from a pancreas gland."
As further discussed above, Tijssen teaches the PEPs have "a viral infectivity of at least 1 log10 below that of a similar preparation not treated with BPL, where the viral infectivity is that of non-enveloped viruses, enveloped viruses, PPV, EMCV, or a combination thereof." (paragraph [0008]). Tijssen also teaches a "viral infectivity of at least about I log below, of at least about 2 logs below, of at least about 3 logs below, of about 1 log below, of about 2 logs below, or of about 3 logs below that of a preparation not treated with BPL." (paragraph [0042]).
Tijssen does not explicitly teach a 1 log10 or 2 log10 reduction in Murine Minute Virus (MMV) infectivity. However, Eterpi teaches PAA is highly effective biocide against viruses. (Page 168, paragraph 4; and Tables 1-2). Eterpi further teaches PAA based compositions disinfect against various virus species, including PPV and Murine Minute Virius (MMV). (Table 2). With respect to MMV, Eterpi teaches PAA-based formulations yielded a l.9 log10 (±_0.2) TCIDso log10 reduction and Sporklenz RTU yielded a 3.2 log 50 log10 reduction. (Table 2). It is noted Sporklenz RTU comprise 0.08% PAA, 1% H202 and< 10% acetic acid. (Table 1).
Eterpi further teaches viral contamination "is a major concern not only in healthcare and research but also in manufacturing settings, with recent occurrences reporting viral contamination of non-human cells used to produce therapeutic enzymes in bioreactors." (Abstract).
Taken together, Herzog teaches decontamination of pancreatin using PAA and Eterpi teaches PAA is effective against MMV. As such, it would have been obvious at the time of filing to add sufficient PAA to the API taught by Tijssen and Herzog in order to advantageously reduce the viral infectivity of MMV to a desired level, such as a I log10 or 2 log10 reduction, with a reasonable expectation of success.
With respect to claim 15, there is no evidence to suggest that the PAA of Herzog negatively affects the enzymes, and as such, this limitation must have been met.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651